IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 112,000

                                          STATE OF KANSAS,
                                             Appellant,

                                                     v.

                                         DUSTIN ALEX EVANS,
                                              Appellee.

                                   SYLLABUS BY THE COURT

        Applying the analysis adopted in State v. Hardy, 305 Kan. ___, ___ P.3d ___ (No.
110,982, this day decided), it is held that the district court properly granted Evans
statutory immunity pursuant to K.S.A. 2016 Supp. 21-5231.


        Review of the judgment of the Court of Appeals in 51 Kan. App. 2d 1043, 360 P.3d 1086 (2015).
Appeal from Johnson District Court; THOMAS KELLY RYAN, judge. Opinion filed March 10, 2017.
Judgment of the Court of Appeals reversing the district court is reversed. Judgment of the district court is
affirmed.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, were on the brief for appellant.


        Thomas J. Bath, Jr., and Tricia A. Bath, of Bath & Edmonds, P.A., of Overland Park, were on the
brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: After a night of drinking, Dustin Alex Evans and his neighbor, Jose
Luis Pena, Jr., were conversing alone in Evans' garage when they agreed to compete in
some "mixed martial arts" or "jiu jitsu style" wrestling. They decided to "grapple" for fun
                                                     1
until one of them "tap[ped] out." After Evans pulled a wrestling mat out onto his
driveway, the two began a friendly wrestling match. The match eventually soured,
although Evans and Pena disagree about the cause. Evans claimed that Pena put his hand
over Evans' mouth and tried to suffocate him, but Pena said Evans got upset for no
reason. After Evans broke free from Pena's grasp, he got up and went into his garage,
claiming that Pena tried to kill him. The parties dispute whether Pena followed Evans
into the garage and whether Pena threatened to kill Evans.


       Once inside his garage, Evans grabbed a katana-style sword and stabbed Pena in
the abdomen. Evans asserted that Pena advanced on him in the garage, threatening to kill
Evans. Pena claimed that he never entered Evans' garage, but crime scene photographs
showed an apparent blood trail beginning inside the garage and extending through the
garage onto the driveway, front porch steps, and across the street. Pena also claimed that
he used his arms to deflect Evans' first two attempts to stab him. According to Pena,
Evans stabbed his forearm before he deflected another strike with his arms, and then he
felt a strike to his chest. The parties later stipulated that the operating surgeon observed
no injuries to Pena's arms and that his medical records did not reflect such injuries. Evans
called 911 to report the stabbing. When law enforcement arrived at the scene, Evans told
them that he had stabbed Pena in self-defense.


       The State charged Evans with aggravated battery. After the preliminary hearing,
Evans moved for a grant of immunity pursuant to K.S.A. 2016 Supp. 21-5231. The
district court gave the parties the option of conducting an evidentiary hearing and/or
submitting exhibits for the court's consideration, and both the State and Evans submitted
numerous stipulated exhibits; only Evans presented testimony at a hearing. One of the
law enforcement officers Evans called to testify stated that when he interviewed Pena at
the hospital, Pena said he had followed Evans into the garage. But when the officer met


                                              2
with Pena on the day of the preliminary hearing, Pena claimed for the first time that he
never entered the garage that night and that Evans had struck him three times, injuring his
arm.


       The district court weighed the evidence and found that Pena's testimony—which
changed multiple times and did not comport with the blood trail evidence—was not
credible. Thus it granted Evans immunity and dismissed the charges.


       The State appealed. Applying the approach adopted in State v. Hardy, 51 Kan.
App. 2d 296, 347 P.3d 222 (2015), rev'd 305 Kan. ___, ___ P.3d ___ (No. 110,982, this
day decided), a majority of a Court of Appeals' panel reversed the district court's decision
and reinstated the complaint. State v. Evans, 51 Kan. App. 2d 1043, 1054, 360 P.3d 1086
(2015). The majority held that "the district court must view the evidence in a light
favoring the State, meaning conflicts in the evidence must be resolved to the State's
benefit and against a finding of immunity." 51 Kan. App. 2d 1043, Syl. ¶ 4. Under this
standard, the majority concluded that "if the judge had viewed the evidence in a light
favoring the State, it was sufficient to find probable cause to rebut Evans' claim of
immunity and submit the case to a jury." 51 Kan. App. 2d at 1053-54. We granted Evans'
petition for review.


       Our decision in State v. Hardy, 305 Kan. ___, ___ P.3d ___ (No. 110,982, this day
decided), controls our decision in Evans' case. In Hardy we held:


               "1. Upon a motion for immunity pursuant to K.S.A. 2016 Supp. 21-5231, the
       district court must consider the totality of the circumstances, weigh the evidence before it
       without deference to the State, and determine whether the State has carried its burden to
       establish probable cause that the defendant's use of force was not statutorily justified.




                                                     3
                "2. The court's determination of probable cause must be premised on stipulated
       facts or evidence, on evidence received at a hearing pursuant to the rules of evidence, or
       both." Slip op. Syl. ¶¶ 1, 2.


       This is exactly what occurred in the district court here. Indeed, the reviewing
Court of Appeals' panel acknowledged:


                "Whether the district court erred in granting immunity to Evans turns on whether
       the district court was required to view the conflicting evidence in a light favoring the
       State.


                ....


                "If the district court was not required to view the evidence in a light favoring the
       State, the judge could have found in favor of either Evans or the State and there was
       sufficient evidence that would have supported either finding. But if the judge had viewed
       the evidence in a light favoring the State, it was sufficient to find probable cause to rebut
       Evans' claim of immunity and submit the case to a jury." Evans, 51 Kan. App. 2d at
       1051-54.


       The Court of Appeals held the district court was required to view the evidence in a
light favoring the State and, therefore, the grant of immunity was error as a matter of law.
Evans, 51 Kan. App. 2d at 1054 (citing Hardy, 51 Kan. App. 2d at 304). Because we
have now enunciated a different rule of law, we are obliged to reverse the Court of
Appeals. The district court followed the correct procedure.


       We next turn to the merits of the district court's ruling. In so doing, we apply a
bifurcated standard of review to a district court's determination of probable cause
pursuant to K.S.A. 2016 Supp. 21-5231. We review any fact finding by the district court
for substantial competent evidence without reweighing the evidence, and we exercise

                                                     4
unlimited review over the ultimate legal conclusion drawn from those facts. Hardy, slip
op. Syl. ¶ 5. While we have reversed the Court of Appeals' holding, we agree with the
panel's evaluation of the evidence presented below. Our review of the record indicates, as
noted by the Court of Appeals, substantial competent evidence to support the district
court's factual findings. See Evans, 51 Kan. App. 2d at 1053. Given these facts, the
district court's determination—that the State failed to demonstrate probable cause that
Evans' use of force was not statutorily justified—was not error as a matter of law. Thus,
the district court correctly granted Evans statutory immunity pursuant to K.S.A. 2016
Supp. 21-5231.


       The decision of the Court of Appeals is reversed, and the decision of the district
court granting immunity and dismissing the case against Evans is affirmed.


       JOHNSON, J., not participating.

       JOHN L. WEINGART, District Judge, assigned.1




1
 REPORTER'S NOTE: District Judge Weingart was appointed to hear case No.
112,000 vice Justice Johnson under the authority vested in the Supreme Court by art. 3,
§ 6(f) of the Kansas Constitution.

                                             5